DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

The Inspector General, DATE: December 5, 1989

-~v-
Docket No. C-55

Corazon C. Hobbs, M.D., DECISION CR 57

Respondent.

DECISION AND ORDER

In this case, the Inspector General (I.G.) of the United
States Department of Health and Human Services (DHHS)
issued a Notice of Determination (Notice) on July 29,
1988, informing Corazon C. Hobbs, M.D. (Respondent) that
the I.G. was seeking civil monetary penalties of
$55,500.00, assessments totalling $3,005.77, and a five
year exclusion of Respondent from participation as a
medical provider in the Medicare, Medicaid, and other
federal and state health care programs. The I.G. alleged
that Respondent had violated the Civil Monetary Penalties
Law (CMPL) and its implementing federal regulations
(Regulations) by presenting false or improper claims for
Medicaid payment. The I.G. alleged that Respondent had
claimed to have provided 111 medical services ("office
visits"), during the period from August 1982 to October
1984, and that Respondent knew, had reason to know, or
should have known that the services were not provided as
claimed.

Respondent filed a timely answer (Request) denying the
I.G.'s allegations, challenging the proposed sanctions,
and requesting a hearing before an Administrative Law
Judge (ALJ).
APPLICAB:
I. Statutes.

This case is governed by the Civil Monetary Penalties Law
(CMPL), Section 1128A of the Social Security Act (Act),
42 U.S.C. 1320a-7a (42 U.S.C.A. 1320a-7a, West Supp.
1989).

II. e ations.

The governing federal regulations (Regulations) are
codified in 42 C.F.R. sections 1003.100 through 1003.133
(1988).

ACKGROUND

I. e ate Charges A i i
Conviction.

Respondent was indicted by the State of Hawaii on June
26, 1985 on 119 counts of Medicaid fraud and one count of
theft. J. Ex. 1. Respondent pleaded nolo contendere to
the one count of theft and the 119 fraud counts were
nolle prosequied "with prejudice" on February 21, 1986.
dg. Ex. 1. On May 13, 1986, the State of Hawaii released
Respondent from any claims or causes of action arising

' ghe citations to the record in this Decision and

Order are as follows:

May 1989 Stipulation J. Ex. 1/(no.)

of Facts
Supplemental Stipulations J. Ex. 2/(no.)
Second Supplemental J. Ex. 3/(no.)

Stipulations
Hearing Transcript Tr. (p.)
Respondent's Exhibits R. Ex. (no./p.)
Respondent's Brief R. Br. (p.)
Respondent's Reply Brief R. Rep. Br. (p.)
I.G.'s Exhibits I.G. Ex. (no./p.)
I.G.'s Brief I.G. Br. (p.)
I.G.'s Reply Brief I.G. Rep. Br. (p.)
ALJ Findings of Fact FFCL (no.)

and Conclusions of Law
April 18, 1989 ALJ ALJ Ruling (p.)

Ruling
-3-

out of the 119 false claims submitted by Respondent. On
August 15, 1988, an order was entered granting the motion
to terminate supervision and dismissal of the first-
degree theft charge. R. Ex. 6. Of the 119 counts of
Medicaid fraud nolle prosequied by the State of Hawaii,
111 are the subject of this CMPL action.

As a result of the plea, Dr. Hobbs was obligated by the
court to serve 500 hours of community service. In
addition, pursuant to the "Release Agreement" with the
State of Hawaii, Respondent paid $1,123.61 in restitution
and $1,122.00 in costs. J. Ex. 1/12. On July 29, 1988,
the court dismissed the aforementioned charge of Theft in
the First Degree. J. Ex. 1/13. Under the facts of the
case, Respondent has not been convicted of a crime in
connection with the claims in this case. J. Ex. 1/14.

II. e 's ice ate’ t Oo se.

The I.G.'s Notice contained a schedule of false claims
identifying 111 claims which the I.G. alleged were not
provided as claimed. In addition, the Notice specified
the factors used by the I.G. in determining the amount
of penalties and assessments, and period of exclusion.
Penalties of $55,500.00 (or $500 per claim) were
proposed, along with assessments of $4,129.38 and an
exclusion of five years. A credit of $1,123.61 was
allowed as an offset against the assessments, leaving
assessments of $3,005.77. This credit reflects
restitution paid by Respondent to the State of Hawaii.

In his Post-Hearing Brief, the I.G. proposed penalties of
$111,000, an increase based on additional aggravating
circumstances. I.G. Br. 62, 63. The I.G. also stated
that the appropriate assessment figure should be revised
to $2,928.43. I.G. Br. 12.

III. Respondent's Request And Statement Of The Case.

Respondent refutes the I.G.'s allegations and seeks
dismissal of this case on several legal grounds. She
also asserted at the hearing that (1) she either provided
the services as claimed or (2) sincerely believed that
she had the right to bill for services rendered to her
patients over the telephone. Respondent also argues
that, if I find that liability was proven by the I.G.,
the mitigating circumstances she proved should
substantially reduce the amount of any penalties,
assessments, and period of exclusion.
-4-

In addition to Respondent asserting that the 1.G. did not
prove his case, Respondent argues that: (1) the Medicaid
HRVS Codes and Medicaid Physician's Manual were not
adopted by the Hawaii Department of Human Services (DHS)
and, therefore, were not binding on Respondent; (2) the
I.G. is equitably estopped by reason of the Release
Agreement between the State of Hawaii and Respondent;

(3) the sanctions sought amount to double jeopardy;

(4) there is no legal basis for bringing this case; and
(5) the five year period of limitations bars the claims
in issue in this case.

IV. Prehearing Motions.

Prior to the hearing, Respondent filed a motion to
dismiss based on the doctrine of res judicata, collateral
estoppel, and issue preclusion, a motion in limine, and
briefs in support thereof. The I.G. filed responses and
briefs in opposition to Respondent's motions. I issued a
Ruling on April 18, 1989 denying Respondent's motion to
dismiss and granting Respondent's motion in limine in
part.

Vv. he Hearing.

A prehearing conference was held by telephone in this
case on November 30, 1988, and a Prehearing Order and
Notice of Hearing was issued on December 2, 1988,
summarizing all matters discussed at the conference. A
formal evidentiary trial-type hearing was held in
Honolulu, Hawaii from May 8, 1989 through May 11, 1989.
Both parties were represented by counsel at the hearing,
with five witnesses testifying on behalf of the I.G. and
six witnesses testifying on behalf of Respondent. Each
of the parties filed two post-hearing briefs and proposed
findings of fact and conclusions of law.

VI. Dismissal Of Corporate Party.

The Notice of Determination also named Corazon C. Hobbs,
M.D., Inc. as a party. However, this corporate entity no
longer exists. Tr. 67, 861. Respondent moved to dismiss
the corporate party. The I.G. consented to dismissing

2 Some of the proposed findings of facts and

conclusions of law which the parties offered were
rejected because they were not supported by the evidence,
needed to be modified, or were not relevant.
the corporate party, and I, therefore, grant Respondent's

Motion.

ISSUES
The issues are:
I. Liability.
1. Whether the I.G. is equitably estopped or

otherwise barred in this case by the Release
Agreement between the State of Hawaii and
Respondent, or barred by the previously existing
period of limitations in the Regulations.

Whether the I.G. proved that the 111 Medicaid
services in issue "were not provided as claimed."

Whether the I.G. proved that Respondent "knew,"
“had reason to know," or "should have known" that
the 111 Medicaid services at issue were not

provided as claimed, in violation of the CMPL and
Regulations.

II. The Amount of the Penalty, Assessment, and the
Period of Exclusion.

1.

Whether the I.G. proved the aggravating
circumstances alleged.

Whether Respondent proved any circumstances that
would justify reducing the amount of the
penalties, the assessments, or the period of
exclusion proposed by the I.G.

FINDINGS 0 3

Having considered the entire record, the arguments, and
the submissions of the parties, and being advised fully
herein, I make the following Findings of Fact and
Conclusions of Law:

3

Any part of this Decision and Order preceding

these Findings of Fact and Conclusions of Law which is
obviously a finding of fact or conclusion of law is
hereby incorporated into this section.
1. For the purposes of these proceedings, I have taken
judicial notice of the statutes of the United States and
the State of Hawaii, and the regulations of the
Department of Health and Human Services (DHHS). J. Ex.
1/l.

2. This proceeding is governed by section 1128A of the
Social Security Act (the Act), 42 U.S.C. 1320a-7a, and
regulations promulgated thereunder, 42 C.F.R. Part
1003.100 et seg. J. Ex. 1/2.

3. The six-year statute of limitations provided by
section 1128A(c)(1) of the Act is controlling in this
case.

4. The I.G. is not barred from bringing this action by
either the doctrine of equitable estoppel or the law of
partnerships.

5. Respondent Corazon C. Hobbs, M.D., has practiced
internal medicine in the Honolulu, Hawaii area since
1973, and entered private practice in 1977. Tr. 803-805.

6. Respondent signed an application to participate as a
provider of Medicaid services in Hawaii on December 14,
1977. As a provider of services for the Medicaid
program, Respondent was obligated to make herself aware
of program requirements and to keep such records as
necessary to disclose fully the extent of services
provided. I.G. Ex. 148; Tr. 804, 805.

7. Respondent's earnings from the Medicaid program, and
relative ranking in earnings among Medicaid internist-
providers, during the years relevant to this case, are as
follows:

1982 $90,402.33 Third
1983 $99,818.17 Fifth
1984 $76,560.04 Third
1985 $55,953.54 Ninth
1986 $60,046.55 Tenth
1987 $72,562.37 Eighth
1988 $56,567.87 Fourteenth

Tr. 350-355.
8. The number of internists in Hawaii who were Medicaid

providers increased from 320 in 1982 to 450 in 1988.
Tr. 355.
9, The Secretary of DHHS has delegated to the I.G. the
authority to take action under section 1128A of the Act.
ag. EX. 1/3.

10. The I.G. has redelegated to the Assistant I.G. for
Investigations the authority to take action under section
1128A. J. Ex. 1/4.

11. The Assistant I.G. for Investigations has
redelegated to the Deputy Assistant I.G. for the Civil
Fraud Division the authority to take action under section
1128A of the Act. J. Ex. 1/5.

12. In a Notice dated July 29, 1988, the Deputy
Assistant I.G. for the Civil Fraud Division, DHHS,
pursuant to 42 C.F.R. 1003.105, properly notified Corazon
Cadiz Hobbs, M.D. and Corazon Cadiz Hobbs, M.D., Inc.
(Respondents), under section 1128 of the Act, of the
proposed penalties, assessments, and period of exclusion.
J. Ex. 1/6.

13. In January 1985, an investigation of Dr. Hobbs's
billings was commenced by the Medicaid Fraud Control Unit
of the Office of the Attorney General for the State of
Hawaii. Tr. 603-605.

14. This investigation was initiated following a
telephone call from an employee of Dr. Mojtaba Motlagh, a
doctor who shared offices with Dr. Hobbs. Dr. Motlagh is
the husband of Dr. Hobbs. Tr. 605, 736.

15. On February 21, 1985, a search warrant was executed
in the offices of Dr. Hobbs and approximately 1500
medical records were seized. Tr. 608-609.

16. Among the medical records seized were the medical
records for the 111 claims at issue in this case.
Tr. 609.

17. On June 26, 1985, Dr. Hobbs was indicted by the
State of Hawaii on 119 counts of filing false claims for
services to Medicaid recipients and one count of Theft in
the First Degree. J. Ex. 1/10.

18. On February 10, 1986, Dr. Hobbs pleaded nolo
contendere to the Count of Theft in the First Degree
referred to above. Acceptance of the plea was deferred
in accordance with an Order Granting Motion for Deferred
Acceptance of nolo contendere plea. The State of Hawaii
nolle prosequied "with prejudice" the 119 counts of
filing false claims to Medicaid recipients. J. Ex. 1/11.

19. As a result of the plea referred to above, Dr. Hobbs
was obligated by the court to serve 500 hours of
community service. In addition, pursuant to the Release
Agreement with the State of Hawaii, Respondent paid
$1,123.61 in restitution and $1,122.00 in costs. J. Ex.
1/12.

20. On July 29, 1988, the state court dismissed the
aforementioned charge of Theft in the First Degree.
J. Ex. 1/13.

21. Under the facts of this case, Respondent has not
been convicted of any Medicaid fraud or theft in
connection with claims submitted to the Medicaid fiscal
agent in the State of Hawaii. J. Ex. 1/14.

22. Respondent Corazon Cadiz Hobbs, M.D., Inc., the
corporate party, is dismissed as a party.

23. The Hawaii Department of Human Services (DHS) is the
designated state agency responsible for administering the
Medicaid program. DHS was previously known as the
Department of Social Services and Housing (DSSH).

Tr. 293.

24. At all times pertinent to this action, Hawaii
Medical Service Association (HMSA) was the designated
fiscal agent for the State of Hawaii Medicaid program.
J. Ex. 1/7.

25. HMSA is charged with processing and paying Medicaid
claims for reimbursement in Hawaii, and is also a private
insurance carrier and a member of Blue Cross/Blue Shield.
When Medicare beneficiaries are involved, Medicaid pays
as a secondary insurer for copayments and deductibles.
Tr. 94-96, 292-293.

26. In 1970, the Hawaii Medicaid program adopted the
1970 Relative Value Studies (HRVS) of the Hawaii Medical
Association. Tr. 297-298.

27. The HRVS was not formally adopted as a regulation by
DHS, but DHS did instruct HMSA to use the HRVS codes.
Tr. 299-300, 306-307, 311.
28. The Provider Agreement signed by Respondent
obligated her to use the correct HRVS codes in billing
Medicaid.

29. The HRVS contains certain codes and descriptions of
services signified by code numbers. I.G. Ex. 114.

30. The utilization of these codes allowed claims to be
processed by code number and replaced the use of long
verbal descriptions of services. Tr. 299-300.

31. From 1970 through 1985, there were no direct changes
in the HRVS to the definitions of procedure codes 90030,
90050 or 90060. Tr. 323-323.

32. Beginning in the 1970's, newsletters containing
information on the types of services covered under the
Medicaid program, and (2) billing instructions were sent
to providers every two to three months. These
newsletters were written by HMSA and approved by DHS.
Tr. 344-345.

33. On August 20, 1981, HMSA sent out a Medicaid
Newsletter which stated that telephone calls were not
covered under the Medicaid program. I.G. Ex. 147/5;
Tr. 343.

34. This newsletter was sent to all providers, including
Respondent, who were participating in the Medicaid
program at that time. Tr. 343.

35. In January 1983, the "Medicaid Physician Manual"
(Manual) produced by HMSA and approved by DHS, was sent
to all physicians in Hawaii who were Medicaid providers
at that time. Tr. 318.

36. A copy of the January 1983 Manual was sent to
Dr. Hobbs and she received it on February 3, 1983.
I.G. Ex. 149; Tr. 278, 338, 339, 535, 566.

37. The 1983 Manual repeated the earlier directive to
providers that telephone calls, including long-distance
calls, were not recognized as valid medical services and
should not be billed to the Medicaid program or the
patient. I.G. Ex. 115/3.

38. None of the Manuals have ever been adopted by any
rule or regulation under the Hawaii Administrative
Procedure Act, Hawaii Revised Statutes section 91-3 et
seq. J. Ex. 3/4.
-10-

39. The Medicaid Physician's Manual and the HRVS codes
do not have to be formally adopted under the Hawaii
Administrative Procedure Act to bind providers.

40. Dr. Corazon C. Hobbs submitted or caused to be
submitted to HMSA the 111 claims for reimbursement listed
in the schedule that is attached to the I.G.'s Notice
(Schedule of Claims). J. Ex. 1/8.

41. The amounts claimed to HMSA, the amounts paid by
HMSA, and the date of service and HRVS Codes listed for
the 111 claims in issue are correctly stated in I.G.'s
Exhibit 121. J. Ex. 1/9.

42. The total amount claimed by Dr. Hobbs for the 111

claims presented to the Medicaid program was $2026.02.

Of this amount, $1030.22 was paid by HMSA to Dr. Hobbs.
I.G. Ex. 121.

43. The claims in issue were presented or caused to be
presented on three different types of forms -- Form 9,
HCFA 1490, and HCFA 1500. I.G. Ex. 1.1-111.1.

44. Claims 1, 2, 12, 13, 18-21, and 45-47 are on Form
9s. I.G. Ex. 1.1, 2.1, 12.1, 13.1, 18.1-21.1, 45.1-47.1.

45. Claims 3-11, 27-44, 77, and 95-101 are on HCFA 1490
forms. I.G. Ex. 3.1-11.1, 27.1-44.1, 77.1, 95.1-101.1.

46. Claims 14-17, 22-26, 48-76, 78-94, and 102-111 are
on HCFA 1500 forms. I.G. Ex. 14.1-17.1, 22.1-26.1,
48.1-76.1, 78.1-94.1, 102.1-111.1.

47. Information in regard to the type of service
rendered and location of the service appears in different
locations on these forms. I.G. Ex. 1.1-111.1.

48. On claim Form 9, the information as to the service
rendered by Respondent was placed by her or her staff on
a line where the words "OFFICE VISIT" were printed in
capital letters. I.G. Ex. 1.1.

49. On the other two types of forms submitted by
Respondent, the words "OFFICE VISIT" was handwritten by
her or her staff in the description column on the front
of the claim form. I.G. Ex. 3.1, 14.1.

50. Of the 35 claims filed on HCFA 1490 forms, 32 have
the letter "0", placed on the form by Respondent or her
-1l-

staff, which the form states as meaning the place of
service as "Doctor's Office", I.G. Ex. 3.1-11.1,
27.1-44.1, 77.1, 95.1-101.1.

51. All of the 65 claims filed on HCFA 1500 forms have
the number "3", placed on the form by Respondent or her
staff, which the form states as meaning the place of
service as "Doctor's Office". I.G. Ex. 14.1-17.1,
22.1-26.1, 48.1-76.1, 78.1-94.1, 102.1-111.1.

52. Ninety-seven of the 111 claims contain a
representation that the services were rendered in the
office of Dr. Hobbs. See FFCL 50 and 51.

53. The following codes in the HRVS pertain to "Office
visit:"

a. 90030 is described as, "Minimal service (e.g.
injection, immunization, minimal dressing)..."

b. _90050 is described as, "Limited examination,
evaluation, and/or treatment...."

c. 90060 is described as, "Intermediate
examination, evaluation and/or treatment, same or
new illness."

I.G. Ex. 114/2.

54. Seventy-six of the 111 claims have one of the HRVS
codes of 90030, 90050, or 90060, which the HRVS
designates as "office visit" codes, written on them. The
other 21 claims do not have a code written on them, but
do have the words "office visit" written or printed on
the claims. I.G. Ex. 1.1, 2.1, 12.1-26.1, 45.1-76.1,
78.1-94.1, 102.17-111.1.

55. Shanelle Baxa worked as a receptionist and secretary
for Dr. Hobbs, in Hawaii, from March 1982 until February
1985. Shanelle Baxa's legal name at the time she worked
for Dr. Hobbs was Ninfa D. Cadiz. Tr. 23-25.

56. Narcissa Ranchez worked as a medical assistant for
Dr. Hobbs, in Hawaii, from October 1982 to October 1984.
Tr. 545.

57. During Ms. Baxa's and Ms. Ranchez's employment with
Dr. Hobbs, there was a standard procedure for office
visits and a procedure for handling prescription refills
by telephone. Tr. 27, 545.
-12-

58. The standard procedure when a patient came to the
office was to sign them in at the receptionist's desk,
pull the patient's medical chart, check their vital signs
(blood pressure, weight, and temperature), and write the
patient's vital signs and chief complaint in the medical
chart. The patients were then escorted to an examining
room and their medical chart was placed in a box on the
door to the room. Tr. 27, 28, 267, 545, 546.

59. The vital signs and chief complaint were not taken
on some occasions when an emergency patient or a child
was involved. These were exceptions to the standard
procedure used in Dr. Hobbs' office, and were rare.

Tr. 28, 273, 547, 548.

60. When Dr. Hobbs saw or examined a patient, she would
write the progress notes and prescription in the medical
chart, except on rare occasions when she would ask either
Ms. Baxa or Ms. Ranchez to write a prescription in the
patient's medical chart. Tr. 73, 539, 549.

61. It was standard office procedure in Dr. Hobb's
office, when a patient telephoned for a prescription
refill, to:

a. request the patient's name, medication, and the
name of the pharmacy;

b. pull the patient's medical chart;

c. obtain approval from Dr. Hobbs;

da. telephone the pharmacy with the prescription;

e. enter the prescription on the medical chart; and

f. place the chart on the medical assistant's desk
for billing.

Tr. 32, 33, 34, 43, 538.

62. A "p" was sometimes written beside the entry in the
medical chart to indicate a prescription Tr. 54.

63. In the cases where a doctor was covering for
Dr. Hobbs, only the covering doctor could write in the
medical record, regardless of whether it was an office
visit or a telephone prescription refill. Tr. 83.
-13-

64. During Ms. Baxa's employment, there were occasions
when Dr. Hobbs answered the telephone and handled
prescription refills. Tr. 32.

65. In reviewing the 111 claims and the corresponding
medical records, the following criteria determine whether
a claim billed as a claim for an office visit was, in
fact, a claim for a telephone prescription refill:

a. the medical record entry is for a prescription,
has the letter "p" (prescription) written beside it,
and does not contain vital signs or a chief complaint
("ce");

b. the medical record indicates that this same
medicine had recently been prescribed; and

c. the medical record entry is in the handwriting of
an employee or a covering doctor, instead of
Dr. Hobbs.

66. The medical record entries which correspond to 95
claims have no vital signs, no chief complaint, and are
in the handwriting of an employee. I.G. Ex. 1.2-3.2,
5.2-12.2, 14.2-18.2, 20.2-24.2, 26.2-30.2, 32.2-44.2,
47.2, 48.2, 50.2-58.2, 60.2-62.2, 64.2-67.2, 69.2-85.2,
87.2-100.2, 102.2-106.2, 109.2-110.2; Tr. 167, 549-551.

67. The medical record entries which correspond to four
claims have no vital signs, no chief complaint, and are
in the handwriting of a covering doctor. I.G. Ex. 31.2,
49.2, 68.2, 101.2; Tr. 83.

68. The medical record entries which correspond to five

claims have a chief complaint, but no vital signs and are
in the handwriting of an employee. I.G. Ex. 25.2, 45.2,

46.2, 86.2, 107.2; Tr. 79, 85, 92, 104.

69. The medical record entries which correspond to three
claims have no vital signs, no chief complaint, and are
in the handwriting of Dr. Hobbs. I.G. Ex. 13.2, 59.2,
63.2; Tr. 76, 87, 89.

70. The medical record entries which correspond to three
claims have a chief complaint, but no vital signs, and
are in the handwriting of Dr. Hobbs. I1.G. Ex. 19.2,
108.2, 111.2; Tr. 77, 104, 105.
- 14 -

71. The medical record entry which corresponds to claim
four has no vital signs and no chief complaint. The
handwriting for this entry was not identified.

I.G. Ex. 4.2.

72. No vital signs are present on any of the medical
charts which correspond to the 111 claims in issue.
I.G. Ex. 1.2-111.2.

73. The medical records which correspond to 47 claims
have the letter "p" written beside the entry on the
medical chart. I.G. Ex. 1.2, 2.2, 4.2-8.2, 11.2, 12.2,
14.2, 18.2-21.2, 26.2-30.2, 36.2, 39.2-42.2, 45.2, 48.2,
49.2, 56.2, 58.2, 64.2, 67.2, 69.2, 71.2, 73.2, 75.2,
78.2, 80.2, 82.2, 83.2, 85.2, 86.2, 89.2, 90.2, 94.2,
96.2, 97.2, 100.2, 102.2, 103.2, 106.2-109.2; FFCL 62.

74. Of the 111 claims in issue, only eight have a "cc,"
meaning chief complaint, listed on the corresponding
medical chart. I.G. Ex. 19.2, 25.2, 45.2, 46.2, 86.2,
107.2, 108.2.

75. The medical record entries which correspond to
claims 13, 59, and 63 indicate that the medicine
prescribed on that occasion had been recently prescribed
for those same patients. I.G. Ex. 13.2, 59.2, 63.2;

Tr. 76-77, 87, 89.

76, Of the 111 claims in issue, the medical record entry
for all claims, except 13, 19, 31, 49, 59, 63, 68, 101,
108, and 111 are in the handwriting of an employee of

Dr. Hobbs. I.G. Ex. 1.1-12.2, 14.2-18.2, 20.2-30.2,
32.2-48.2, 50.2-62.2, 64.2-67.2, 69.2-100.2, 102.2-107.2,
109.2-110.2.

77. For claims 31, 49, 68 and 101, the medical record
entry is in the handwriting of doctors who covered

Dr. Hobbs' patients for her. I.G. Ex. 31.2, 49.2, 68.2,
101.2.

78. The medical record entry for claim 31 is in the
handwriting of a covering doctor, contains no vital signs
or chief complaint, and contains a prescription entry.
I.G. Ex. 31.2; Tr. 80.

79. The medical record entry for claim 49 is in the
handwriting of a covering doctor and was a prescription
refill for a lotion. I.G. Ex. 49.2; Tr. 85, 86.
-15-

80. The medical record entries for claims 68 and 101 are
in the handwriting of a covering doctor, contain no vital
signs, and were for prescriptions which had been recently
prescribed by Dr. Hobbs. Tr. 101-103; I.G. Ex. 68.2,
101.2.

81. During their employment with Dr. Hobbs, Ms. Baxa or
Ms. Ranchez would usually fill out the claim forms,
although a sister of Dr. Hobbs would sometimes assist in
filling out forms after office hours. Tr. 26.

82. The person preparing the claim forms would work from
the medical records placed on the medical assistant's
desk. A claim form would be filled out, clipped to the
medical chart, and given to Dr. Hobbs for her review and
signature. A double hash mark was made on the left side
of the medical chart entry to indicate it had been
billed. Tr. 45, 55, 274, 552.

83. Dr. Hobbs admitted that she and her staff had billed
Medicaid for prescription refills called in over the
telephone since the beginning of her private practice in
1977. Tr. 43, 44, 553, 867, 868.

84. When an employee did not know the appropriate code
for a claim, they asked Dr. Hobbs. Tr. 121, 134, 136,
285.

85. During Ms. Baxa's employment, Dr. Hobbs sometimes
wrote the HRVS code in the margin of the medical record.
I.G. Ex. 15.2, 23.2, 119.2; Tr. 108.

86. Dr. Hobbs had a policy of using code 90060 for every
new illness of a patient. Tr. 555, 556, 874, 879.

87. Ten of the 111 claims in issue were billed using the
code 90060, and one using the code 90050. I.G. Ex. 121.

88. During Ms. Baxa's employment, Dr. Hobbs returned
claim forms which had been filled out by one of her
employees because she did not agree with the code used by
the employee. Tr. 276, 596.

89. Fifty-nine of the claims were on HCFA 1500 forms
containing a certification. I.G. Ex. 113.

90. Notice is given to a provider on the reverse side of
the HCFA 1500 form to refer to the HMSA Medicaid
Physician's Manual for complete instructions. I.G. Ex.
112.
-16-

91. On the reverse side of the 59 HCFA claim forms,
Block 25 contained a "Provider Statement" which:

a. certified that the information on the form was
true, accurate, and complete;

b. acknowledged that Dr. Hobbs understood that
payment of the claim would be from federal and state
funds; and

c. advised her that any false claims, statements,

documents, or concealment of material facts, would
subject her to prosecution under federal or state

laws.

I.G. Ex. 112.

92. The Provider Statement on these HCFA forms further
contained a requirement that Dr. Hobbs keep such records
as necessary to disclose fully the extent of services
provided to a patient. I.G. Ex. 112.

93. During Ms. Baxa's employment, there were occasions
when Dr. Hobbs was questioned by her employees about the
billing of telephone prescription refills to Medicaid.
Tr. 37, 38.

94. During Ms. Ranchez's employment, there were
instances when Dr. Hobbs told her staff to retrieve a
patient's medical record from the patient cabinet file
and to bill Medicaid for a telephone prescription refill.
Tr. 275, 553, 554.

95. In April 1985, following the execution of the search
warrant by the Hawaii State Medicaid Fraud Control Unit,
Dr. Hobbs stopped billing for prescription refills by
telephone. Tr. 885.

96. The I.G. proved that claims 1-18, 20-107, 109,
and 110 were for prescription refills taken over the
telephone, and were not for office visits.

97. The I.G, proved that Dr. Hobbs knew that the
Medicaid services for 94 claims were not provided as
claimed. I.G. Ex. 3.1, 4.1, 6.1-11.1, 14.1-17.1,
22.1-38.1, 40.1, 42.1-44.1, 48.1-51.1, 53.1-107.1, 109.1,
110.1.
-17 -

98, The I.G. proved that Dr. Hobbs should have known
that the Medicaid services listed on 108 claims were not
provided as claimed.

99. The I.G. proved that Dr. Hobbs had reason to know
that the Medicaid services listed on 108 claims were not
provided as claimed.

100. The I.G. did not prove that claims 19, 108, and 111
were not for office visits.

101. The I.G. did not prove that Dr. Hobbs should have
known, had reason to know, or knew that the Medicaid
services listed as claims 19, 108, and 111 were not
provided as claimed.

102. The amount of penalties and assessments, and the
length of exclusion from participation in the various
medical programs, is to be determined in a CMPL case by
reviewing:

a. the nature and circumstances under which the
requests for payment were made;

b. the degree of a respondent's culpability;

c. the existence of prior offenses;

d. Respondent's financial condition; and

e. any other matters that justice may require.
42 C.F.R. 1003.106, 1003.107.
103. The I.G. proved that it is an aggravating
circumstance that the claims presented by Dr. Hobbs were
for services provided over a lengthy period of time.
104. The I.G. proved that it is an aggravating
circumstance that there were a substantial number of

claims involved in this case.

105. The I.G. proved that the amount claimed for the
services at issue was substantial.

106. The I.G. proved that there was a pattern to the
claims submitted by Respondent.
- 18 -

107. The I.G. proved that it is an aggravating
circumstance that Dr. Hobbs knew that the some of the
claims for services were not provided as claimed.

108. The I.G. did not prove that there were other
factors to be considered.

109. The I.G. did not prove all of the aggravating
circumstances which he alleged.

110. The I.G. did not prove that at any time prior to

the presentment of an actionable claim, Respondent had

been held liable for criminal, civil, or administrative
sanctions in connection with a program of reimbursement
for medical services.

111. Dr. Hobbs proved that the services billed were all
of the same type.

112. Dr. Hobbs proved that circumstances exist which
would justify a small reduction in the amount of
penalties and a reduction in the period of the exclusion
imposed. Dr. Hobbs is a valuable resource to her
community. Although the telephone prescription refills
were not office visits and not reimbursable, Dr. Hobbs
was concerned about her patients and did render some
service to the patients in this case. Tr. 715, 716, 724,
728, 863.

113. Dr. Hobbs did not prove that the services were
provided within a short period of time.

114. Dr. Hobbs did not prove that 108 claims for
services were the result of an unintentional and
unrecognized error in the process by which she presented
claims.

115. Dr. Hobbs did not prove that the imposition of the
proposed penalties and assessments, without reduction,
would jeopardize her ability to continue as a health care
provider.

116. The appropriate amount of civil monetary penalties
in this case is $49,000.00, the appropriate amount of
assessments is $2,797.81, and the appropriate period of
exclusion is two years.
- 19 -

DISCUSSION
I. Th .G. is N i Es 1. ix-
s ute imitations ies In This c .

Respondent asserts that we need not deal with the merits
of this case because this proceeding is barred by the
Release Agreement she entered into with the State of
Hawaii in connection with the resolution of the criminal
charges brought against her. She argues that the
doctrine of equitable estoppel and principles of the law
of partnerships are applicable to this agreement. R. Ex.
7; R. Br. 3, 10-13. There is no merit to Respondent's
arguments. The doctrine of equitable estoppel does not
apply in this case. There has been no proof of any
misstatement or affirmative misconduct on the part of any
United States Government official, and no showing of
detrimental reliance. Heckler v. Community Health
Services of Crawford County, 467 U.S. 51 (1989); Wagner
v. Director Federal Emergency Management Agency, 847 F.2d
515, 519 (9th Cir. 1988).

Furthermore, the relationship of the United States and
the states in the administration of the Medicaid program
is not a legal partnership. Harris v. McRae, 448 U.S.
297, 309 (1980); Rowley on Partnerships (1960),

pp. 89-93.

Respondent also asserts that most of the 111 claims in
issue are time-barred because the previously existing
five-year period of limitations in the Regulations
controls in this case, rather than the six-year statute
of limitations enacted in 1987.

On August 18, 1987, the CMPL was amended to include a
six-year statute of limitations. Prior to this date,
there was no statute of limitations expressly provided in
the CMPL itself, but a five-year period of limitations
was provided for in the Regulations. Congress specified
that the six-year statute of limitations added to the
CMPL would apply to all actions initiated by the I.G.
after September 1, 1987.

This action was initiated after September 1, 1987, and
all the claims in issue were presented within six years
preceding the I.G.'s Notice. Accordingly, Congress
having intended the new six-year statute of limitations
to apply in all CMPL actions initiated after September 1,
1987, I conclude that the six-year statute of limitations
- 20 -

applies to this action. Inspector General v. Donald 0.
Bernstein, D.O., DAB Docket No. C-40 (1989).

Il. There Are Only Two Elements Of Liability in Dispute
in This Case.

The CMPL provides that any person who presents a false or
improper claim for Medicare or Medicaid reimbursement
shall be subject to (1) a civil money penalty of not more
than $2,000 for each item or service, (2) an assessment
of not more than twice the amount claimed for each item
or service, and (3) an exclusion from participating in
the Medicare and Medicaid programs.

The I.G. has the burden of proving by a preponderance of
the evidence all elements of liability under the CMPL and
Regulations for each claim in issue. The I.G. must prove
that (1) a "claim" (2) was "presented or caused to be
presented" (3) by a respondent (4) to the Medicare or
Medicaid programs (5) for "a medical or other item or

service" (6) when he or she "knew", "had reason to know",
or “should have known" (7) that the items or services in
issue were "not provided as claimed." CMPL 1320a-7a(1)

(A) (B) (C); Regulations 1003.102(a) (1).

The only two elements of liability in dispute in this
case are: (1) whether Respondent provided the services
"as claimed" and, if not, (2) whether she "knew," "had
reason to know" or "should have known" that the services
claimed were "not provided as claimed."

III. Tf I.G. Prov i i

During the period in issue, Medicaid paid for "office
visits," but did not pay for medical services provided
by telephone. Telephone calls were not considered valid
medical services. Tr. 348; I.G. Ex. 115/3. Respondent
admitted that she billed Medicaid for filling or
refilling prescriptions by telephone and had done so
from the inception of her private practice of internal
medicine in 1977 until Medicaid executed its search
warrant in 1985. Tr. 43, 44, 553, 867, 868, 885.

The word "visit" is defined "to go to see (as a physician
or dentist) for professional services." Webster's Third
New International Dictionary (1976).
-21-

Accordingly, the term "office visit" means to physically
enter an office for a visit. Respondent conceded during
her cross-examination that even she views the concept of
an “office visit" as physical presence in the office.

Question: How many patients would visit your office
on the average day (during the time period 1982 to
1984)?

Answer: . . . about maybe 50, 60.

Question: And you didn't include people who called
in on the phone in that figure because visiting an
office means physically coming to an office doesn't
it? Isn't that what you were thinking just now?

Answer: Yes.
Tr. 863-864.

For the period in issue, Respondent's standard office
procedure for handling patients who actually came into
the office was as follows: Upon entering the office, the
patient was asked to write his or her name on a sign-in
sheet.” The medical assistant would then pull that
patient's medical chart from the file cabinet, summon the
patient, take the patient's blood pressure, temperature,
and weight, and record the vital signs and the patient's
chief complaint. The patient then would be led into one
of the examining rooms, and the medical record would be
put in a box on the door of that examining room. Tr. 27,
28, 267, 545, 546. Thus, I used these three criteria to
determine whether a patient had been present in Dr.
Hobbs' office: the recordation of the vital signs and
chief complaint, and whether Dr. Hobbs herself or one of
her staff members wrote the entry in the medical record.

The medical records and the testimony of three former
employees establish that, with respect to 108 of the 111
claims in issue, the services for which Respondent billed
Medicaid were solely for the filling or refilling of
prescriptions by telephone. FFCL 96. The I.G. did not
prove that claims 19, 108, and 111 were not for an
"office visit" as claimed because Dr. Hobbs wrote a chief

The sign-in sheets were used to establish the
order in which patients were examined. They had no
other purpose and were not retained as office records.
Tr. 848.
- 22 -

complaint on the medical records corresponding to these
claims. FFCL 101.

The evidence shows that the criteria for an office visit
were not met in these 108 instances.

Three former employees who worked for Respondent during
1982-1984 testified.® I found that they testified
convincingly, and provided credible evidence, regarding
the practices in Respondent's office. I reject
Respondent's contention that their testimony was
“incredible and riddled with exceptions". Ms. Shanelle
Baxa worked in the office from March 23, 1982 to February
1985 as a secretary and receptionist. Tr. 24, 25.

Ms. Narcissa Ranchez was employed by Dr. Hobbs as a
medical assistant from October 1982 through October 1984.
Tr. 545. Ms. Trinidad Tugauen replaced Ms. Ranchez as a
medical assistant, and worked for Dr. Hobbs from

October 1, 1984 through October 1987. Tr. 264, 265, 270.

Ms. Baxa testified that exceptions to taking the vital
signs and chief complaint occurred "not too often."

Tr. 28, 31. Ms. Ranchez testified that all but
approximately 10 percent of the patients physically
coming into the office would have vital signs taken.
Tr. 547, 548. In other words, about 90 percent of the
patients would have vital signs taken. Ms. Tugauen
testified that 95 to 96 percent of the time vital signs
were taken for patients visiting the office. Tr. 273.

Ms. Ranchez also testified that the two principal
exceptions to taking down vital signs occurred with
patients with an emergency condition, or a patient who
had a very recent visit (within 2 weeks). Tr. 546.
However, even if a patient came in with an emergency, an
indication of the chief complaint would be put in the
medical record. Tr. 142, 290, 547, 548. Respondent did
not credibly rebut this testimony.

When Respondent saw the patient, it was she who wrote the
progress notes and prescription (if any) in the medical
record herself. Tr. 73. Ms. Baxa testified that "not
too often" would Ms. Baxa write a prescription in the
medical record for someone who came into the office.

Tr. 539. Likewise, Ms. Ranchez testified that it would

é Throughout their testimony, Respondent's counsel

objected on relevancy and other grounds. I overruled his
objections and I sustain those rulings now.
- 23 -

be "rare" for someone other than Respondent to write a
prescription in the medical record for a patient who came
into the office. Tr. 549.

The standard office procedure for handling prescription
refills by telephone was very different from the
procedure used for patients who came into the office.
When a patient would telephone the office for a
prescription refill, the person who answered the
telephone would obtain the following information: patient
name, medication, and pharmacy. The person would then
pull the medical chart for that patient, obtain approval
from Respondent to authorize a refill of the prescription
(except where Dr. Hobbs herself answered the telephone),
and telephone the prescription to a pharmacy. Tr. 32,
33, 43. The person would then enter the prescription on
the medical record, and place the medical record on the
medical assistant's desk (sometimes called the "billing
table") for preparation of a claim. This practice was
followed throughout the employment of Ms. Baxa. Tr. 34.
The same procedure was attested to by Ms. Ranchez.

Tr. 538.

In conclusion, the documentary evidence in the record,
corroborated by the testimony of Ms. Baxa, Ms. Ranchez,
and Ms. Tugauen, proves that “office visit" services were
not rendered as claimed on 108 of the 111 claims in
issue. Respondent admitted that she submitted or caused
to be submitted all 111 claims. J. Ex. 1/8. The term
"office visit" appears in writing or in print on all 111
claims. Thus, the I.G. proved that 108 claims which list
"office visit" services as being rendered were for
services other than an “office visit" and that "office
visit" services were "not provided as claimed".

Iv. e I.G. Proved w wow
To Know" w o q

Not Provided As Claimed.

The current standard of knowledge in the CMPL required
for liability to attach is that a respondent "knows or
should know" that an item or service is not provided as
claimed. " The statute sweeps within its ambit not only

7 The standard of knowledge in the CMPL prior to

December 22, 1987 was that a respondent "know" or had
“reason to know." The "should know" standard became law
(continued...)
- 24 -

the knowing, but the negligent. . . ." 48 Fed. Reg.
38827, 38831 (Aug. 26, 1983).

A. The I.G. Proved Tha ondent "H, wr"
That 108 of the 111 Claims in Issue Were Not For "Office

Visits" As Claimed.

The “reason to know" standard employs the "reasonable
person" (objective jowledge) concept. The "reason to
know" standard attaches where a respondent has sufficient
information to create an obligation to investigate and
find out whether certain services are billable under the
Medicare or Medicaid programs. See, The Inspector
General _v. George A. Kern, DAB Docket No. C-25 at p. 6
(1987); and the Restatement of Torts (2d) (at section 12)
(1965).

Thus, to the extent that Respondent submitted improper
claims which she could have known were improper had she
investigated, she is liable under the CMPL for presenting
claims in which the services were "not provided as
claimed." She is liable under this standard whether or
not her awareness at the time she signed or submitted a
claim would support a finding that she knew the services
were not provided as claimed.

1. Responden d
Requirements F. Submitti ims.

The first major category of duties for every provider of
services arises by reason of a contractual arrangement
between the provider and the Medicaid program. Every
medical provider must sign a Provider Agreement in order
to participate in the Medicaid program.

Respondent signed her Provider Agreement in 1977 and
agreed to make herself aware of program requirements and

7 (...continued)
on December 22, 1987, as a result of an amendment to the
CMPL, enacted by section 4118(e) of the Omnibus Budget
Reconciliation Act (OBRA) of 1987, Pub. L. 100-203. The
legislation stated that the amendment would "apply to
activities occurring before, on, or after the date of

[OBRA's] enactment .. ." Section 4118(e)(3) of OBRA.
See, The Inspector General v . Dean G. Hume, DAB Docket

No. C-50 at pp. 18-21 (1989).
~ 25 -

to keep such records as necessary to disclose fully the
extent of services provided. FFCL 28.

The second major category of duties arise by reason of
Medicaid instructions to all Medicaid providers. HMSA
issued instructions to medical providers with regard to
what items and services the Medicaid program would
reimburse, and which items and services were not
reimbursable (in the form of a Provider Manual ~-- which
is called the "Medicaid Physician Manual" in Hawaii --
and newsletters).

In January 1983, the "Medicaid Physician Manual" was
produced by HMSA, reviewed and commented upon by DHS, and
published with the approval and on the instructions of
DHS. I.G. Ex. 115, Tr. 317, 333, 334. Respondent
received a copy of the Manual on February 3, 1983.8

FFCL 36. The Manual stated explicitly:

Telephone calls - excluded. Telephone calls,
including long-distance calls, are not recognized as
valid medical services and should not be billed to
the Medicaid program or the patient.

I.G. Ex. 115/3.

Earlier, on August 20, 1981 (prior to all of the claims
in issue) this same policy was stated in a Medicaid
Newsletter: "Telephone calls are not covered under the
Medicaid program." I.G. Ex. 147/5. In general, these
newsletters were sent out every two to three months
starting in the 1970's. Tr. 344, 345. As with the other
documents mentioned above, the newsletters were written

® Due to the importance of the Medicaid Physician
Manual, HMSA requested providers to fill out a receipt
for the document and return it to HMSA. Tr. 338. A
receipt for the Medicaid Physician Manual was located in
the HMSA file for Corazon C. Hobbs, M.D., and was
admitted into evidence as I.G. Ex. 149. Tr. 339. The
receipt, which was dated February 3, 1983, bares a
signature which was identified as the Respondent's
signature by three of her former employees. Tr. 278,
535, and 566. The lay identification of the Respondent's
handwriting was allowed into evidence under Rule
901(b) (2) of the Federal Rules of Evidence. See, U.S. v.
Dreitzler, 577 F.2d 539 (9th Cir. 1978), cert. denied,
440 U.S. 921 (1979).

- 26 -

by HMSA and sent to DHS for the agency's approval.
Tr. 345.

Procedure codes are a substitute for language on the
claims. Code numbers are also relevant in determining
whether Respondent misrepresented the services she
provided. These codes, which must be followed by medical
providers, are communicated to them through the Manual,
newsletters, and memoranda sent to them by HMSA with the
prior approval of DHS. Tr. 27, 295, 332. The term
"office visit" appears on each of the 111 claims in
issue. FFCL 48, 49. The procedure codes listed in the
Manual for the services described as "office visit" are
listed on 76 of the claims in issue. FFCL 54.

2. i -Ni Claims Have Certificatio
Accuracy.

I held in Kern, supra (at pp. 60-62), that the duty to
investigate springs from the certifications of truth and
accuracy on the claim form itself. Fifty-nine of the
claims at issue in this case were accompanied by such a
certification. 1I.G. Ex. 112, 113. Thus, in addition to
the duty to investigate generated by the Provider
Agreement, the Manual, newsletters, and the terms and
codes used and written by Respondent or her staff on the
claim, Respondent was also made aware of her duty to
investigate by the certification statement on these 59
claims.

I find and conclude that Respondent is liable under the
CMPL for 108 claims that were not provided as claimed
because of her duty to investigate and assure that these
claims were proper. This does not contradict my finding
that she actually knew that 94 of the claims were
improper (discussed in C, infra).

9 fr am not persuaded by Respondent's arguments that

because the HRVS codes and Medicaid Physician's Manual
were not formally adopted by the State of Hawaii pursuant
to the Administrative Procedure Act, they are not binding
on Respondent. United States v. Larm, 824 F. 2d 784 (9th
Cir. 1987).
- 27 -

B. The I.G. Proved That Respondent Should Have Known
That 108 Of The 111 Claims In Issue Were Not For "Office
Visits" as claimed.

The “should know" standard is quite similar to the
"reason to know" standard, except that the duty to
inquire (the duty to ascertain the truth and accuracy of
a claim) exists at all times and does not require any
special circumstances to bring attention to the duty. The
Restatement of Torts (24) (at section 12) states:

The words "should know" are used throughout the
Restatement of this Subject to denote the fact that a
person of reasonable prudence and intelligence or of
the superior intelligence of the actor would
ascertain the fact in question in the performance of
this duty to another, or would govern his conduct
upon the assumption that such fact exists.

In enacting the "should know" amendment in 1987, Congress
indicated in the legislative history that the legislation
was a clarification of the existing standard and that the
"should know" standard of knowledge placed on Medicaid
and Medicare providers the duty to ascertain the truth
and accuracy of claims submitted by them:

Providers who bill the Medicare, Medicaid and MCH
programs have an affirmative duty to ensure that the
claims for payment which they submit, or which are
submitted on their behalf by billing clerks or other
employees, are true and accurate representations of
the items or services actually provided.

H. Rep. No. 100-391, 100 Cong., 2d Sess., pp. 533~535
(1987).

Respondent argued that "her evidence was that other
physicians in the community don't pay attention to the
billing details, read the Provider's Manual, nor read the
reverse side of the claims forms in order to become aware
of all of the intricate details of what is compensable
and what is not." R. Br. 5. She also argued that the
Medicaid rules were ambiguous and that, accordingly, the
claims in issue should be viewed as a simple mistake. R.
Br. 7.

I am not persuaded by these arguments. The "should know"
standard includes reckless disregard for the consequences
of a person's acts and simple negligence in preparing,
presenting, or in supervising the preparation and
- 28 -

presentation of claims. Mayers v. U.S. tt.
and Human Services, 806 F.2d 995 (11th Cir. 1986), cert.

denied, 484 U.S. 822 (1987). Respondent was obliged to
pay attention to her billing, read the Manual and
bulletins, and resolve any ambiguities before submitting
claims which were not proper. Her submission of improper
claims which she should have known were improper makes
her liable, and she is no less liable if she refused to
inform herself adequately. Also, Respondent's
characterization of her actions as a "simple mistake"
would have some validity if she had written "telephone
prescription refill" on the claim, but instead she used
the words and codes for an "office visit." Thus, I find
and conclude that Respondent is liable on 108 claims.

c. The I.G. Proved That Respondent "Knew" That 94 of the
111 Claims In Issue Were Not Provided As Claimed.

The I.G. established liability in this case under the
"reason to know" and "should have known" standards of
knowledge. Culpability under these is not as great as
the "knows" standard. It should be noted, however, that
in 94 of the 108 cases where liability was established,
the I.G. also proved that Respondent had actual
knowledge.

Respondent's actions demonstrate that she had the
requisite degree of awareness to constitute conscious
knowledge in 94 instances where she was claiming
reimbursements as an "office visit" for services that
were not an "office visit". As I stated in The Inspector
General v. Jimmy Paul Scott, DAB Docket No. C-15 at p. 27
(1986), it was decided that Congress, in using the term
"knows" and the drafters of the Regulations in using the
term "knew," were referring to conscious knowledge of a
fact (or subjective knowledge) .

Respondent personally signed the 94 claims in question.
On 32 of the claims, a "3" appears, meaning that the
claim was for an "office visit" in the doctor's office.
FFCL 50. On the remaining 65 claims, a handwritten "0"
appears, meaning that the claim was for an "office visit
in the doctor's office." FFCL 50, 51. (Of these 65
claims, three have been eliminated. I determined that
the I.G. did not prove that two of these 65 claims were
not for office visits. I.G. Ex. 108.1, 111.1. The I.G.
did not prove that Respondent personally signed the third
claim. I.G. Ex. 52.1) In addition, all 94 claims where
I determined she "knew" have the words "office visit"
printed or handwritten on them. Thus, Respondent knew

-~ 29 -

she was claiming reimbursements for an "office visit in
the doctor's office." The information on the medical
records which were attached to the claims when Respondent
signed them did not contain the information which would
have been there if the patient had been physically
present in the office for the billed service. It was
office procedure to clip the claim to the pertinent
medical record when Respondent reviewed and signed the
claims. Tr. 45. The medical records should have
contained both vital signs and the chief complaint, but
they did not. Thus, Respondent "knew" that an "office
visit" had not occurred and that the patient was not seen
in the doctor's office. Even though she "knew" that only
telephone services had been provided by her, she claimed
reimbursement for office visits because she "thought that
every service you give should be reimbursable." Tr. 810.

Vv. The Appropriate Amount of the Penalty, Assessment,
and Exclusion is not arrived at by Formula.

A. The ALJ Must Consider the Aggravating and Mitigating
Factors and Other Considerations.

The CMPL and Regulations require the ALJ to consider
aggravating and mitigating circumstances in deciding the
appropriate amount of the sanctions that should be
imposed in any case where the I.G. has established
liability.

Specifically, the CMPL and Section 1003.106 of the
Regulations require me to examine: (1) the nature of the
claims or requests for payment and the circumstances
under which they were presented, (2) the degree of
culpability of Respondent, (3) the history of prior
offenses of Respondent, (4) the financial condition of
Respondent, and (5) such matters as justice may require.
Section 1003.106(b) of the Regulations contains some
general guidelines for the interpretation and application
of these aggravating and mitigating factors.

The I.G. must prove, by a preponderance of the evidence,
any aggravating circumstances; Respondent must prove,
by a preponderance of the evidence, any mitigating
circumstances. 42 C.F.R. 1003.114(a), 1003.114(c).

The Regulations provide that, in cases where mitigating
factors preponderate, the penalty and assessment should
be set appropriately below the maximum permitted by law,
and where aggravating factors preponderate, the penalty
and assessment should be set at or close to the maximum
permitted by law. 42 C.F.R. 1003.106(c)(2). Therefore,
- 30 -

in determining the appropriate penalty, assessment, and
period of exclusion, I must apply these factors to the
108 claims for which liability has been established.

While the CMPL and Regulations require consideration of
aggravating and mitigating factors to determine the
appropriate amount of the penalty, assessment, and the
length of exclusion to be imposed in a given case, there
is no formula set forth for computing them, and there is
little guidance to be found in the CMPL and its
legislative history (except with regard to assessments,
see 48 Fed. Reg. 38827 (Aug. 26, 1983). Hume, supra, at
pp. 21-29. The preamble to the Regulations state that
"fixed numbers" have been "eliminated" as "triggering
devices." This emphasizes that discretion is preferable
to a mechanical formula. Id. The preamble further
states: "as we gain more experience in imposing sanctions
under the statute, we may further refine the guidelines,
but at this early stage we believe that increased
flexibility is preferable."

The ALJ must also keep in mind that the purpose of a
civil monetary penalty in a CMPL case is deterrence and
protection of the Medicare and Medicaid programs, rather
than retribution or punishment. See, Mayers v. U.S.
Department of Health and Human Services, 806 F.2d (11th
Cir. 1986), cert. denied, 484 U.S. 822 (1987); Chapman v.
United States of America, Department of Health and Human
Services, 821 F.2d 523 (10th Cir., 1987). The dual
purpose of deterrence is to encourage others to comply
with the law and to discourage a respondent from
committing the wrong again. Thus, to arrive at an
appropriate penalty that would be a deterrent, rather
than retribution, the ALJ must consider the factors
outlined in the Regulations, weigh the gravity of the
wrong done by a respondent, and attempt to prevent the
wrong from being committed again by a given respondent
and other providers.

The purpose of the assessment in a CMPL case is to enable
the United States to recover the damages resulting from
false or improper claims. The assessment includes
amounts paid to a respondent by the Medicare and Medicaid
programs and the costs of investigating and prosecuting
unlawful conduct. See 48 Fed. Reg. 38831 (Aug. 26,
1983). See, H.R. Rep. No. 97-158, 97th Cong., lst Sess.
329, 461-462 (1981), 1981 U.S. Code Cong. & Admin. News
727-28.
-31-

1. -G. ed t the N nd Ci

of the Claims and Services at Issue Were aggravating
Circumstances.

The guidelines at section 1003.106(b) (1) of the
Regulations state that an aggravating circumstance exists
where the requests for payment were of several types,
occurred over a lengthy period of time, were large in
number, indicated a pattern of making such requests for
payment, or the amount was substantial. Again, the
guidelines do not indicate what period constitutes a
"lengthy" period, what number of requests is a "large"
number, or what amount is a "substantial amount." See,
48 Fed. Reg. 38827 (Aug.26, 1983). These judgments are
left to the discretion of the ALJ.

The guidelines, at section 1003.106(b) of the
Regulations, state that it is a mitigating circumstance
if the nature and circumstances of the requests for
payment were all of the same type, occurred within a
short period of time, were few in number, and the total
amount requested from Medicaid recipients was under
$1,000. The Regulations do not specify what constitutes
a “short period of time" or how to evaluate the number of
claims.

Since examples of aggravating circumstances in the
guidelines are stated in the disjunctive, only one need
be proven by the I.G. to establish the nature and
circumstances of the claim at issue to be considered
aggravating. Conversely, since examples of mitigating
circumstances in the guideline are stated in the
conjunctive, all must be proven by Respondent in order
for the nature and circumstances of the claims at issue
to be considered mitigating. Here, Respondent did not
prove all of them.

Although the I.G. did not prove all of the aggravating
circumstances which he alleged, he did establish more
than one aggravating circumstance in this case. The I.G.
proved that the claims for services at issue were
provided over a lengthy period of time, were a
substantial number, and involved a substantial amount
claimed.

Respondent presented or caused to be presented 108 claims
for services that were not provided as claimed, and
Respondent submitted these claims with regularity from
1982 to 1985. The total amount claimed by Respondent on
these claims was $1,960.71, which is a substantial
-32-

amount. Thus, the I.G. proved that the amounts claimed
for the services at issue was substantial.

The I.G. also proved that there was a pattern to the
claims submitted. Consistently, Respondent indicated
that the service provided was an "office visit" although
the medical record showed that the service was a
prescription refill handled solely by telephone.

The I.G. did not prove that there were several types of
services involved in this case. All of the services at
issue were telephone prescription refills billed as
"office visits."

2. : v 2 ili of
dent W. A vating Circumstance.

One of the most complex of the factors to be considered
by the ALJ in determining the amount of the penalty is
the "degree of culpability." Hume, supra, at p. 24. The
guidelines in the Regulations indicate that this factor
relates to the degree of a respondent's knowledge and
intent. Knowledge is an aggravating factor, and
"unintentional or unrecognized error" is a mitigating
factor if a respondent "took corrective steps promptly
after the error was discovered." Regulations, section
1003.106(b)(2). Thus, the determination of the degree of
culpability involves an inquiry into the degree of a
respondent's knowledge. See, 48 Fed. Reg. 38831 (Aug.
26, 1983).

The I.G. proved that Respondent "knew" that, in 94 of
the claims in issue, the services were not provided as
claimed. She had reason to know and should have known
that 108 of the claims in issue were not provided as
claimed. It is an aggravating circumstance that
Respondent had a reckless disregard for the Medicare and
Medicaid program requirements, in that she knowingly
ignored the requirements when presenting claims to
Medicare and Medicaid. Respondent's testimony with
respect to program requirements that "she thought every
service should be reimbursable", coupled with her
response that “it doesn't belong to my realm of interest"
demonstrates a dangerously arrogant and reckless attitude
for a provider of services to the Medicaid program.

Tr. 891-92.

I conclude that Respondent did not prove that her
presentment of claims was a result of unrecognized and
-33-

unintentional error or prove that corrective steps were
taken promptly after the error was discovered.

3. he I.G. Did Not Vv isto:
Offenses as an Aggravating Circumstance.

The next factor discussed in the Regulations is "prior
offenses." The guidelines in section 1003.106(b) state
that an aggravating circumstance exists if, prior to the
presentation of the improper claims at issue, a
respondent had been held liable for criminal, civil, or
administrative sanctions in connection with one of the
programs covered by the CMPL or any other medical
services program. This guideline would clearly prevent
consideration of mere allegations of past wrongdoing. A
respondent must have been held liable, subjected to
actual sanctions, and the claims must not have been the
subject of the instant proceeding. The preamble makes
clear that prior offenses are not an aggravating
circumstance, unless there has been a final agency
determination or a final court adjudication. 48 Fed.
Reg. 38832 (Aug. 26. 1983).

The I.G. did not prove that any sanctions had been
imposed against Respondent.

4. Respondent Did Not Prove That Her Financial Condition
Is a Mitigating Circumstance.

The regulations state that the financial condition of a
respondent should constitute a mitigating circumstance if
the penalty or assessment, without reduction, would
jeopardize the ability of a respondent to continue as a
health care provider. Thus, it is clear that the ALJ
may consider a respondent's financial condition.
Furthermore, the guidelines at section 1003.106 (b) (4)
note that the ALJ must consider the resources available
to a respondent. This indicates that financial
disclosure by a respondent is a key requirement in
evaluating a respondent's financial condition.
Respondent has the burden of proving by a preponderance
of the evidence that her financial condition would
prevent her from being able to pay the penalty and
assessment imposed in this case.

Respondent did not adduce any evidence pertaining to her
current financial condition. Accordingly, there is no
basis in the record upon which to limit the sanctions
proposed, on grounds of financial condition.
- 34 -

5. Respondent Proved That Her Service To Her Patients Is
A Mitigating Circumstance.

As I stated in Hume, supra, at p. 27, the CMPL and the
Regulations also contain an umbrella factor: “other
matters as justice may require." The Regulations do not
provide further detail, except to indicate that
consideration of other matters should be limited to those
which relate to the purpose of civil money penalties and
assessments. 42 C.F.R. 1003.106(b) (5).

The I.G. proved by a preponderance of the evidence that
Respondent repeatedly violated the requirements of the
Medicare and Medicaid programs and, as a result, received
improper reimbursement. The I.G. asserts that the
proposed penalty should be increased in this case because
Respondent admitted that she had been billing for
telephone prescription refills since the inception of her
private practice. However, this action was brought on
the basis of 111 claims, of which Respondent was given
proper notice. There was no other evidence introduced in
regard to other claims and such claims might well be
barred by the statute of limitations in the CMPL.
Accordingly, I have not considered any evidence other
than that relating to this action and the 111 claims in
issue,

The record establishes that Respondent has provided
substantial services to indigent patients and they are
well satisfied with her services. FFCL 112.

B. The Amount of the Penalty, Assessment, and
Record.

The I.G. in his post-hearing brief requested that I
increase the penalties proposed to the amount of
$111,000.00, impose the assessments totalling $2,928.43,
and impose an exclusion of five years.

After weighing all of the evidence in this case,
inclusive of the existence of aggravating and mitigating
circumstances, I conclude that the imposition of the
penalties and assessments sought by the 1.G. is slightly
excessive. Also, I conclude that a five-year exclusion
from participation in the Medicare and State health care
programs is not reasonable.
- 35 -

I conclude that based on the record in this case, giving
special weight to the contribution of Respondent to her
community and based on my experience in other CMPL cases,
a penalty of $49,000.00 is a sufficient deterrent under
the circumstances of this case, and $2,797.81 is
sufficient to compensate the Government.'° I further
conclude that an exclusion for a period of two years is
sufficient to ensure the integrity of the Medicare and
State health care programs.

10 The total amount claimed by Respondent on the

111 claims in issue was $2,026.02. I found that
Respondent is not liable on claims 19, 108, and 111,
totalling $65.31. Thus, the total claimed for which she
is liable is $1,960.71. I.G. Ex. 121. The maximum
assessment is $3921.42 (2 x $1960.71). Allowing a credit
of $1,123.61 for payment of restitution by Respondent,
the maximum assessment is $2797.81.

1 Following the hearing, I invited the parties to
address the issue of whether the recent United States
Supreme Court decision in United States v. Halper, 109 S.
Ct. 1892 (1989), is applicable to the facts of this case.
In Halper, the Supreme Court held that under some
circumstances the imposition of a civil money penalty may
violate the Double Jeopardy Clause of the Sixth Amendment
to the United States Constitution. The Court held that
the imposition of a penalty under the False Claims Act,
31 U.S.C. 3729-3231, could constitute prohibited double
jeopardy in the narrow circumstance where there existed a
prior federal criminal conviction for the false claims
for which the civil penalty was imposed and where there
was not even a remote relationship between the amount of
the penalty and the cost to the government resulting from
the false claims. This case is distinguishable from
Halper, because Respondent was charged on State charges
and not on federal charges, Respondent was prosecuted in
State court and not federal court, and Respondent was not
"convicted." Double jeopardy does not apply to a
subsequent federal prosecution based on facts which led
to a state conviction. Abbate v. United States, 359 U.S.

187 (1959); and Cha Vv. Ss. D Pane} lealth d_ Human
Services, supra, 806 F.2d at 529. Therefore, Halper does

not apply to this case and, in particular, has no
limiting effect on the amount of the penalties,
assessments, or exclusions I may impose.
- 36 -

ORDER

Based on the entire record, the CMPL, and the
Regulations, it is hereby Ordered that:

(1) Respondent pay civil monetary penalties totalling
$49,000.00;

(2) Respondent pay assessments totalling $2797.81;

(3) Respondent be excluded for a period of two years
from the Medicare and Medicaid programs; and

(4) The corporate party, Corazon C. Hobbs, M.D., Inc.,
be dismissed as a party to this case.

/s/

Charles E. Stratton
Administrative Law Judge
